Citation Nr: 0123041	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  01-02 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for treatment rendered at private hospitals 
from June 16 to July 1, 2000.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran had active service from March 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Department of Veterans 
Affairs (VA) Medical Center in Hot Springs, South Dakota.

A review of the claims file indicates that, in a July 2001 
statement submitted along with a VA Form 646, the veteran's 
representative raised entitlement to reimbursement under the 
Veterans Millennium Health Care and Benefits Act, Pub. L. No. 
106-117, § 111, 113 Stat. 1545 (1999).  38 U.S.C.A. § 1725 
(West Supp. 2001).  However, the veteran's representative 
added that the veteran is ineligible for reimbursement under 
that statute as a matter of law, since he is entitled to, and 
did receive, Medicare payment for his hospitalizations.  The 
Board agrees.  Since that law precludes reimbursement, there 
is no need to refer the issue to the RO.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of this 
claim.

2.  The veteran received medical treatment at two private 
medical facilities from June 16 to July 1, 2000, without 
prior authorization from the VA.

3.  Service connection was not in effect for any disability 
at the time the veteran received medical treatment.



CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for 
treatment rendered at two private hospitals from June 16 to 
July 1, 2000 have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed as VA and private medical records have 
been associated with the file.  The Board finds that the VAMC 
has obtained, or made reasonable efforts to obtain, all 
treatment and administrative records, which might be relevant 
to the veteran's claim.  Accordingly, no further assistance 
to the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the question of 
entitlement to reimbursement as the RO has complied with the 
notice provisions of the VCAA.  The Board notes that the 
statement of the case issued to the appellant in October 2000 
cited the regulation as 38 C.F.R. § 17.80, not 38 C.F.R. 
§ 17.120.  However, the VAMC did provide the appropriate 
requirements and the Board finds that there has been no 
prejudice to the veteran that would warrant a remand pursuant 
to Bernard v. Brown, 4 Vet. App. 384 (1993).  That is, to 
return the case to the RO to cure a deficiency in the 
statement of the case would not result in a determination 
favorable to him, nor change the current analysis as provided 
by the Board.  The Board concludes, therefore, that the 
veteran's procedural rights have not been abridged by this 
omission and will proceed accordingly with appellate review.  
See Bernard, 4 Vet. App. at 393.

The veteran contends that he is entitled to payment for 
medical treatment rendered at two private facilities in June 
and July of 2000.  The veteran sought treatment for abdominal 
cramping and bloody diarrhea at the VA Medical Center (VAMC) 
in Hot Springs, South Dakota, on June 12, 1000.  He was 
admitted and treated with intravenous (IV) fluids and, after 
a surgical consult, was placed on Prednisone to diminish his 
acute gastroenteritis before performing a recommended 
colonoscopy, which had been scheduled for June 20, 2000, at 
the VAMC, Fort Meade, South Dakota.  A progress note 
indicates that the veteran wanted to have his colonoscopy 
performed in Rapid City, following which he would return to 
the VAMC for treatment.  The veteran was discharged on June 
16, 2000, with a prescription for Prednisone and notations in 
the chart that the veteran wanted to go to Custer to see a 
private physician for follow-up care as requested by the 
patient.

The veteran was admitted to the Custer Community Hospital on 
June 16, 2000, for IV hydration and was started on Solu-
Medrol for acute flare-up of ulcerative colitis.  His 
hemoglobin dropped from 10.8 to 8.9 the following day; D. S. 
H., M.D., spoke with the emergency room doctor at Rapid City 
Regional Hospital and transferred the veteran for further 
evaluation.  The discharge summary indicated that the veteran 
had been treated at the VAMC and that it sounded like he had 
left against medical advice and that a colonoscopy had been 
recommended in the future.  However, the veteran wanted a 
colonoscopy sooner rather than later.

Rapid City Regional Hospital records indicate that the 
veteran was admitted on 
June 18 and discharged on July 1, 2000; that he had a 
sigmoidoscopy with biopsies on June 19, which revealed 
invasive rectal carcinoma; and that on June 23 he underwent a 
total abdominal colectomy with proctectomy and diverting 
ileostomy.  Given the veteran's early stage of tumor and his 
advanced age, no chemotherapy was recommended.

At an RO hearing in November 2000, the veteran testified that 
when he was discharged from the VAMC, he went to the Custer 
Community Hospital under the assumption that the VA could not 
perform his colonoscopy due to a broken scope and that VA 
would be responsible for payment of his care in the private 
sector.  He added that VA never instructed him that he was 
being discharged on Prednisone so his gastritis would 
diminish nor did he receive instructions that VA had 
scheduled his colonoscopy for June 20, 2000, at the Fort 
Meade VAMC.  The veteran stated that he weighed only 90 
pounds when he arrived at Custer Community Hospital and that 
he thought he weighed 103 pounds when he had entered the 
VAMC.  He indicated that he was transferred from Custer 
Community Hospital to the Rapid City Regional Hospital on 
June 17, 2000, for an emergent blood transfusion that was 
unavailable at Custer Community Hospital.  

A March 2001 statement from J. L. G., M.D., Ph.D., AFACS, 
indicated that a colonoscopy was performed at the Rapid City 
Regional Hospital and that the veteran later underwent a 
total abdominal colectomy, proctectomy and ileostomy.  He 
added that he could find not evidence of inefficient or 
delayed treatment, or that the veteran's care could have been 
expedited in any way.

In a March 2001 statement, the veteran's treating physician 
at the Rapid City Regional Hospital, G. S. B., M.D., FACG, 
opined that the veteran benefited from a higher level of care 
provided at a tertiary medical center where subspecialty 
gastroenterology care and surgical care could be provided to 
achieve the best outcome.

In a February 2001 statement, Dr. D. S. H. indicated that 
when the veteran came to the Custer Community Hospital the 
veteran was adamant that he wanted to see a "GI doctor in 
Rapid City" and insisted that he follow-up with Dr. V. or one 
of his partners.  Dr. D. S. H. stated that she spoke with Dr. 
A. at the VAMC in Hot Springs and that it was decided that 
since the veteran wanted to be evaluated by Dr. V., a 
transfer to Rapid City was the best choice at that point.

In a February 2001 statement, a Rapid City Regional Hospital 
nurse, B. H., indicated that due to the drop in the veteran's 
blood count, a delay in testing and treatment would not have 
been appropriate. 

The October 2000 statement of the case indicates that the 
veteran is not service connected for any disability.  

In order for the veteran to be entitled to reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA, three conditions must first be met.  
First, the treatment must have been for an adjudicated 
service-connected disorder, a nonservice-connected disorder 
associated with and held to be aggravating an adjudicated 
service-connected disorder, or any disorder of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disorder.  Second, a medical emergency must 
have existed in which a delay in treatment would have been 
hazardous to life or health.  Finally, no VA or other Federal 
facilities must have been feasibly available, and any attempt 
to use them before hand or obtain prior authorization would 
not have been reasonable, sound, wise, or practical, or would 
have been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (2000) (formerly 38 C.F.R. § 17.80).  The failure to 
meet even one of these requirements would cause the claim to 
fail.

In this case, the Board must find that payment of the 
unauthorized medical expenses for treatment received by the 
veteran between June 16 and July 1, 2000, cannot be made.  
The record is negative for evidence of authorization for the 
treatment at issue, even though the veteran contends that 
such authorization was given.  Furthermore, the evidence 
shows that the first requirement of 38 C.F.R. § 17.120 has 
not been met.  The record indicates that the veteran was not 
service connected for any disability between June 16 and July 
1, 2000.  The veteran does not contend that service 
connection was in effect for any disability.  As the first 
criteria of 38 C.F.R. § 17.120 has not been met, this by 
itself causes the veteran's claim to fail, and there is no 
need to discuss the remaining two criteria.  See Sabonis, 
supra.  There is simply no exception provided under by law or 
regulation that would allow payment in this situation.  
Therefore, the criteria for payment of unauthorized medical 
expenses for treatment received from June 16 to July 1, 2000 
have not been met and payment may not be made.


ORDER

Entitlement to payment of unauthorized medical expenses for 
treatment rendered at two private hospitals from June 16 to 
July 1, 2000, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

